             Case 3:20-cv-00330-JBA Document 27 Filed 04/20/20 Page 1 of 5



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT
____________________________________

    MIA CASTRO, M.D., et al                              )    CIVIL ACTION NO:
                                                         )
               Plaintiff,                                     3:20-cv-00330 (JBA)
                                                         )
      v.                                                 )
                                                         )
    YALE UNIVERSITY, et al
                                                         )
               Defendant.                                )    April 20, 2020
____________________________________


    DEFENDANT MANUEL LOPES FONTES, M.D.’S MOTION FOR TELEPHONIC
                      PRE-FILING CONFERENCE

           Pursuant to the Pretrial Preferences of the Honorable Judge Janet Bond

Arterton, governing dispositive motions (“Pretrial Preferences”), Defendant Manual

Lopes Fontes, M.D. (“Defendant” or “Defendant Fontes”) hereby moves for a pre-filing

conference prior to Defendant seeking dismissal of the Third, Fourth and Fifth Counts

asserted against him, pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure and 28 U.S.C. § 1367(c). Defendant requests a telephonic conference1.

           This Complaint was brought by six Plaintiff physicians2 against Yale University

and Yale New Haven Hospital, Inc. (collectively “Yale”) alleging violation of Title IX of

the Education Amendments of 1972, 20 U.S.C. § 1681 et seq. (“Title IX”), which

prohibits gender discrimination under any education program or activity receiving



1
  If the Court prefers, in light of the impact of COVID-19 on judicial resources, Defendant Fontes can
file his Motion to Dismiss and accompanying Memorandum without a pre-filing conference. Defendant
would also note that undersigned counsel e-mailed opposing counsel on April 17, 2020 to provide
notice of this filing and to inquire whether Plaintiffs were willing to discuss or consider voluntary
dismissal of the state-law claims; but as of the time of this filing, has not received a response.
2
  Plaintiffs Mia Castro, M.D. (“Plaintiff Castro”), Heidi Boules, M.D. (“Plaintiff Boules”), Ashley Eltorai,
M.D. (“Plaintiff Eltorai”), Jodi-Ann Oliver, M.D. and Lori-Ann Oliver, M.D. (“Plaintiffs Oliver”) and
Elizabeth Reinhart, M.D. (“Plaintiff Reinhart”) are either attending physicians, residents or fellows at
Yale.
         Case 3:20-cv-00330-JBA Document 27 Filed 04/20/20 Page 2 of 5



Federal financial assistance. (Complaint [Doc. No. 1] at ¶ 163.) Plaintiffs allege

discrimination (First Count); and two of the Plaintiffs allege retaliation (Second Count)

in violation of Title IX. No federal law claims are asserted against Defendant Fontes.

       Plaintiffs assert federal question jurisdiction based on the Title IX claims they

assert against Yale.      Plaintiffs additionally allege three state-law claims against

Defendant Fontes, who was at relevant times the Division Chief of Cardiac

Anesthesiology at Yale. Plaintiffs assert that this Court has supplemental jurisdiction

over these claims pursuant to 28 U.S.C. § 1367(a). (Complaint at ¶ 17.) Specifically,

Plaintiffs allege that Defendant Fontes sexually harassed Plaintiffs, and they assert

claims of assault, battery, and invasion of privacy (Third, Fourth and Fifth Counts).

Defendant Fontes asserts that this Court should decline to exercise supplemental

jurisdiction pursuant to 28 U.S.C. § 1367(c) and principles of economy, convenience,

fairness and comity.

       28 U.S.C.A. § 1367(a) governing supplemental jurisdiction over state-law

claims provides in relevant part that:

       the district courts shall have supplemental jurisdiction over all other
       claims that are so related to claims in the action within such original
       jurisdiction that they form part of the same case or controversy under
       Article III of the United States Constitution. Such supplemental
       jurisdiction shall include claims that involve the joinder or intervention of
       additional parties.


Subsection (c) of the statute provides that the district courts “may decline to exercise

supplemental jurisdiction” if: “(1) the claim raises a novel or complex issue of State

law, (2) the claim substantially predominates over the claim or claims over which the

district court has original jurisdiction, (3) the district court has dismissed all claims over
         Case 3:20-cv-00330-JBA Document 27 Filed 04/20/20 Page 3 of 5



which it has original jurisdiction, or (4) in exceptional circumstances, there are other

compelling reasons for declining jurisdiction.” 28 U.S.C.A. § 1367(c). Defendant

Fontes submits that under subsection (c), principles of economy, convenience,

fairness and comity, and applicable caselaw, this Court should decline to exercise

supplemental jurisdiction over the state-law claims asserted against him, and that

therefore, these Counts of the Complaint should be dismissed. In this case, there are

compelling reasons for declining jurisdiction. There is no legal overlap between the

federal claims brought against Yale and the state-law claims brought against

Defendant Fontes. Neither Yale entity has been charged with any state-law violation;

and Defendant Fontes is not a party to any of the Plaintiffs’ federal claims. There is a

chance that the interests of Defendants Fontes and Yale might diverge; and there are

distinct types of proof with respect to the federal and state claims. In short, there are

compelling circumstances for this Court to decline supplemental jurisdiction over the

claims asserted against Defendant Fontes.
        Case 3:20-cv-00330-JBA Document 27 Filed 04/20/20 Page 4 of 5



       Defendant hereby seeks a pre-filing conference pursuant to the Pretrial

Preferences, prior to filing his Motion to Dismiss and Memorandum of Law in Support

of same. Defendant requests that such conference be held telephonically.



                                 THE DEFENDANT


                                 By:   /s/ Aimee J. Wood
                                       Robert B. Mitchell (ct02662)
                                       Reese B. Mitchell (ct30226)
                                       Aimee J. Wood (ct18702)
                                       Mitchell & Sheahan, P.C.
                                       999 Oronoque Lane, Suite 203
                                       Stratford, CT 06614
                                       203-873-0240
                                       203-873-0235 (fax)
                                       awood@mitchellandsheahan.com
                                       Counsel for Manuel L. Fontes, M.D.
         Case 3:20-cv-00330-JBA Document 27 Filed 04/20/20 Page 5 of 5



                                      CERTIFICATION



       I hereby certify that on April 20, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be served by e-mail to all parties by operation of the court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

of Electronic Filing.




                                            /s/ Aimee J. Wood
                                            Robert Mitchell (ct02662)
                                            Reese B. Mitchell (ct30226)
                                            Aimee J. Wood (ct18702)
                                            Mitchell & Sheahan, P.C.
                                            999 Oronoque Lane, Suite 203
                                            Stratford, CT 06614
                                            203-873-0240
                                            203-873-0235 (fax)
                                            awood@mitchellandsheahan.com
